        Case 4:19-cr-00003-BMM Document 45 Filed 04/14/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

                                                 )
                                                 )
 UNITED STATES OF AMERICA,                       )   Case No. CR-19-03-GF-BMM
                                                 )
                                                 )
                           Plaintiff,
                                                 )   ORDER DELAYING
       v.                                        )
                                                     REPORTING DATE
                                                 )
 WILLIE ANDREW SHARP,                            )
                                                 )
                           Defendant.            )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )
                                                 )


      Defendant Willie Andrew Sharp has moved to delay his May 5, 2020,

reporting date to Englewood SCP, located in Littleton, Colorado, for 90 days. The

motion is made in light of the COVID-19 pandemic, and the rapidly evolving

public health situation in federal detention facilities. The record indicates Mr.

Sharp is 66 years old, and has underlying medical conditions, including diabetes

and high blood pressure. Further, the Attorney General of the United States has

issued directives to the Bureau of Prisons to assess and transfer at-risk prisoners

out of BOP facilities if possible. The Government does not oppose the motion.

      ACCORDINGLY, for good cause shown, Mr. Sharp’s reporting date shall

be August 5, 2020. If conditions in BOP facilities are not reasonably safe by that
                                          1
           Case 4:19-cr-00003-BMM Document 45 Filed 04/14/20 Page 2 of 2



time, Mr. Sharp may make a motion to again assess his reporting date. A copy of

this order shall be submitted to the U.S. Marshals Service and to the Bureau of

Prisons.

      DATED this 14th day of April, 2020.




                                         2
